DETAILED ACTION
This action is response to application number 17/264,778, dated on 04/13/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 8, 10-11 and 16-21 pending.
Claims 2, 5-7, 9 and 12-15 cancelled. 
Claim Objections
Claim 1 objected to because of the following informalities:  claim recited “childe” required to be changed to “child” .  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a process, machines, manufactures and composition of matter asserted utility or a well established utility.
Claims 16-19, claim to a computer product embodied on a computer readable medium, the computer readable medium is broad enough to include a transitory signal.  Signal is not supported by either a process, machines, manufactures and composition of matter asserted utility or a well established utility therefor claims 16-19 are rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8, 10-11 and 16-21 rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0244429 A1) in view of Shih et al. (US 2020/0008218 A1).


Claim 1, Zhang discloses a method for performing buffer status reporting (BSR) (BSR; Fig. 17, el. 1704) by a first node (macro base station; Fig. 17) in a wireless communication system (Fig. 17), the method comprising:
triggering a pre-BSR (triggering the BSR as shown Fig. 17, el. 1704): and
transmitting a buffer status report to a parent node (micro base station; Fig. 17) of the first node (macro base station) based on the triggered pre-BSR (transmitting BSR (Fig. 17, el. 1704) to micro base station of Fig. 17; 1704: The macro base station sends a BSR to a micro base station; ¶415),
wherein triggering the pre-BSR comprises:
triggering the pre-BSR based on providing scheduling information to a child node (UE; Fig. 17) of the first node (trigging the BSR as shown in Fig. 17, el. 1704, based on providing scheduling information to UE through first uplink grant information (Fig. 17, el. 1703); 1703: The macro base station sends first uplink grant (UL grant) information to the UE, where the first uplink grant information indicates the uplink resource allocated to the UE by the macro base station; ¶413), and
wherein the buffer status report includes information regarding a total amount of data that is expected to arrive at the first node (macro base station; Fig. 17) from one or more child nodes (UE; Fig. 17) of the first node (BSR includes information regarding a total amount of data that is expected to arrive; The BSR reflects an available data volume of all logical channels in each logical channel group (Logical Channel Group, LCG) of the UE after a MAC PDU is generated at a certain TTI, and usually a maximum of four logical channel groups exist. There are two manners for determining a buffer size level (buffer size level) of each LCG in a BSR, including a BSR and an extended BSR, where the BSR or the extended BSR may be configured by means of RRC; ¶408; the BSR or a modified BSR transmitted by the micro base station includes information regarding a total amount of data that is expected to arrive; for The macro base station may forward the BSR to the micro base station through an X2 interface or a direct connection. In addition, the macro base station may also modify a buffer data volume of a corresponding logical channel group in the BSR according to the data volume needing to be distributed to the micro base station, and send the modified BSR to the micro base station. The macro base station may indicate, in a message at the X2 interface, whether the sent BSR is the original BSR or the modified BSR, or negotiate in advance whether to send the original BSR or the modified BSR; ¶416-¶417).
Zhang does not disclose transmitting a BSR by a first node to a parent node. However Zhang discloses transmitting a BSR by a first node (a first integrated access and backhaul (IAB), a macro base station; Fig. 1a-1d; ¶97-¶105) on the backhaul link (on a X2 interface) to a second base station (a second integrated access and backhaul (IAB), micro base station; Fig. 1a-1d; ¶97-¶105) as el. 1704 of figure 17shows and disclosed in ¶415).
Furthermore, Shih in the same field of endeavor, reducing uplink (UL) delay in multi-hop Integrated Access and Backhaul (IAB) in a wireless communication system (¶2) discloses transmitting a BSR by a first node to a parent node (In an example where the access node is an IAB-node and/or is not an IAB-donor, the access node may forward and/or relay the UL data to a parent node associated with the access node (e.g., the access node may be connected to the parent node via a backhaul link). For example, the parent node may be an IAB-donor and/or an IAB-node. The access node may process the UL data (e.g., the access node may perform data processing on the UL data using one or more protocol stacks associated with the access node). Alternatively and/or additionally, the access node (and/or an MT part of the access node) may perform one or more UE operations. For example, the access node may trigger a second BSR and/or the access node may trigger a second SR. The access node may transmit the second SR to the parent node to acquire one or more second UL resources (if PUCCH resources for the second SR are configured for the access node); ¶105).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to transmit a BSR by a first node to a parent node as taught by Wang to modify Shih’s method and system  in order to reduce uplink (UL) delay in multi-hop Integrated Access and Backhaul (IAB) in a wireless communication system (¶2).

Claim 3, 10, 17, Zhang in view Shih discloses receiving configuration information regarding a time duration (receiving configuration regarding TTI and/or periodicity of the periodic BSR; ¶409-¶410), wherein the total amount of data includes an amount of data for which UL resources are allocated for the time duration by the first node (the transmitted BSR for the TTI and/or the periodic BSR includes the amount of data for which UL resources are allocated for the time duration of TTI or the period of the periodic BSR;  The BSR reflects an available data volume of all logical channels in each logical channel group (Logical Channel Group, LCG) of the UE after a MAC PDU is generated at a certain TTI, and usually a maximum of four logical channel groups exist. There are two manners for determining a buffer size level (buffer size level) of each LCG in a BSR, including a BSR and an extended BSR, where the BSR or the extended BSR may be configured by means of RRC.  BSR formats may be classified into a long BSR (long BSR), a short BSR (short BSR), or a truncated BSR (truncated BSR). A long BSR may include a buffer data volume of four LCGs; a buffer size (buffer size) corresponding to each logical channel group includes an available total data volume of all logical channels in the logical channel group, including volumes of data to be sent at an RLC layer and a PDCP layer. Types of the BSR or extended BSR may be classified into a regular BSR, a periodic BSR, and a padding BSR (padding BSR). For example, when uplink data arrives at a logical channel with a high priority, a regular BSR is triggered. When a timer of a periodic BSR times out, the periodic BSR is triggered. When an uplink resource allocated to the UE still has a padding bit (padding bit) after accommodating a MAC SDU, the padding bit may carry a padding BSR. A priority of the regular BSR and a priority of the periodic BSR are higher than that of the padding BSR; ¶408-¶410).

Claims 4, 11, 18,  Zhang in view Shih discloses receiving, from the child node (UE; Fig. 17) of the first node (macro base station; Fig. 17), a buffer status report including information regarding an amount of data available for transmission at the child node of the first node (Zhang; BSR; Fig. 17, el. 1701; 1701: A UE sends a buffer status report (Buffer Status Report, BSR) to a macro base station; ¶404),
wherein triggering the pre-BSR further comprises:
triggering the pre-BSR based on receiving the buffer status report including the information regarding the amount of data available for transmission at the child node (UE; Fig. 17) of the first node (Zhang; triggering BSR (Fig. 1, el. 1704) based on receiving BSR (Fig. 17, el. 1701) including the information regarding the amount of data available for transmission at the UE; ¶408-¶410).

Claim 8, the limitation of claim 8 analyzed with respect to claim 1, the further limitation of claim 8 disclosed by Zhang, a device for a first node (macro base station; Figs. 17; 25; ¶541) comprising at least one processor (macro base station processor ;Fig. 25, el. 2510) and at least one computer memory (macro base station memory; Figs. 17; 25; ¶541) that is operably connectable to the at least one processor and that has stored thereon instructions (macro base station processor (Fig. 25, el. 2510) coupled to the memory with stored instruction of the macro base station to implement Zhang’s method).

Claim 16, the limitation of claim 16 analyzed with respect to claim 1, the further limitation of claim 16 disclosed by Zhang, a computer program product embodied on a computer readable medium (macro base station memory; Figs. 17; 25; ¶541), comprising at least one program code that causes operations to be performed (macro base station processor (Fig. 25, el. 2510) coupled to the memory with stored instruction of the macro base station to implement Zhang’s method).

Claims 19, 20, 21, Zhang in view Shih disclose wherein the first node (macro base station; Fig. 17) is an integrated access and backhaul (IAB) node (Zhang; macro base station (Fig. 17) is an integrated access and backhaul (IAB) node that communicates through X2 interface to micro base station; The macro base station may forward the BSR to the micro base station through an X2 interface or a direct connection; ¶416;Shih; Fig. 6A; ¶105), the child node of the first node is an IAB node or UE for which transmission is scheduled by the first node (Zhang; child node is UE for which transmission is scheduled by the first node; first uplink grant information, Fig. 17, el. 1703; 1703: The macro base station sends first uplink grant (UL grant) information to the UE, where the first uplink grant information indicates the uplink resource allocated to the UE by the macro base station; ¶413; Shih; Fig. 6A; ¶105), and the parent node of the first node is an IAB node that schedules transmission for the first node (the parent node/micro node is an IAB node (Zhang; communicating through X2 interface to micro base station) that schedules transmission to UE and the first node/micro node to provide the service to the UE; Shih; Fig. 6A; ¶105).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
5/18/2022